NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             JUL 14 2022
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
LESLIE GREY VANAMAN,                             No.   21-15645

              Plaintiff-Appellant,               D.C. No. 4:16-cv-00781-JCH

 v.
                                                 MEMORANDUM*
CHRISTOPHER MARLOW, Special
Investigative Services Lieutenant at USP
Tucson; R. L. RHODES, Warden;
THERESA TALPELCIDO, Compound
Attorney at USP Tucson; MITCHELL,
Unknown; legal assistant to Ms.
Talpelcido at USP Tucson; HAYDEN,
Unknown; Dr. Hayden, SOMP
Psychologist at USP Tucson; SILVA,
Unknown; Lieutenant who directs officers
at USP Tucson; LAWSON, Unknown;
Lieutenant who directs officers at USP
Tucson; VELASQUEZ, Unknown; Unit
Officer at USP Tucson; FLORES,
Unknown; F-Unit Counselor at USP
Tucson; SAYERS, Unknown; SIA
(Special Investigative agent) in his official
and individual capacity at USP Tucson;
UNITED STATES OF AMERICA;
FEDERAL BUREAU OF PRISONS;
UNKNOWN PARTIES, Unknown BOP
Staff, in their official capacities at USP


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Tucson,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                 John Charles Hinderaker, District Judge, Presiding

                             Submitted July 13, 2022 **


Before: WALLACE, FERNANDEZ, and SILVERMAN, Circuit Judges

      Leslie Vanaman, an inmate at the United States Penitentiary Tucson, appeals

from the district court’s order granting summary judgment in favor of the

defendants in his action arising out of the prison’s seizure of a packet of materials

containing a previously seized magazine and other pictures determined to be risk-

relevant to Vanaman in light of his conviction and contraband that could be traded,

shared with, or sold to other offenders. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review de novo, Wood v. Beauclair, 692 F.3d 1041, 1045 (9th Cir.

2012), and affirm.

      Vanaman’s facial challenges to Complex Supplement TCX 5324.10B are

moot because the policy is no longer in effect. See Doe No. 1 v. Reed, 697 F.3d


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
1235, 1238 (9th Cir. 2012) (a case becomes moot when “no effective relief remains

available”).

      Summary judgment was proper for the defendants on the remaining claims

because the defendants made an individualized assessment that the seized materials

were risk-relevant to Vanaman’s conviction and could hinder his rehabilitation. In

addition, those materials could be traded or sold, interfering with the rehabilitation

of other inmates and causing security risks. See Thornburgh v. Abbott, 490 U.S.

401, 413 (1989) (holding that seizure of incoming publications is valid under the

First Amendment if the seizure is “reasonably related to legitimate penological

interests”); Pell v. Procunier, 417 U.S. 817, 823 (1974) (explaining that legitimate

penological interests include rehabilitation and internal security); Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (requiring that a plaintiff claiming

First Amendment retaliation establish that “the action did not reasonably advance a

legitimate correctional goal”); Webber v. Crabtree, 158 F.3d 460, 461 (9th Cir.

1998) (setting forth the equal protection standard).

      Vanaman has not established that he was prejudiced by the denial of his

request for additional discovery. Laub v. U.S. Dep’t of Interior, 342 F.3d 1080,

1093 (9th Cir. 2003) (requiring that the party make “the clearest showing” that




                                           3
“there is a reasonable probability that the outcome would have been different had

discovery been allowed”).

      Finally, the district court did not abuse its discretion by denying Vanaman’s

request for a permanent injunction allowing him access to the seized materials.

Edmo v. Corizon, Inc., 935 F.3d 757, 784 n.13 (9th Cir. 2019) (holding that a party

must succeed on the merits of his claims to obtain a permanent injunction).

      Appellant’s motion to supplement (Dkt. Entry No. 12) is DENIED.

Appellant’s “Judicial Notice and Motion to Amend Opening Brief” (Dkt. Entry

No. 25) is GRANTED. The Clerk shall strike the amended opening brief (Dkt.

Entry No. 16) and file the second amended opening brief (Dkt. Entry No. 26).

      AFFIRMED.




                                         4